EXHIBIT 10.2

Execution Copy

INDEMNIFICATION AGREEMENT

This Agreement is made as of the 24th day of March, 2010, by and between Vonage
Holdings Corp., a Delaware corporation (the “Corporation), and Barry L. Rowan
(the “Indemnitee”), a director or officer of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and

WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director or officer without adequate protection, and

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

1. Agreement to Serve. The Indemnitee agrees to serve or continue to serve as a
director or officer of the Corporation for so long as the Indemnitee is duly
elected or appointed or until such time as the Indemnitee tenders a resignation
in writing.

2. Definitions. As used in this Agreement:

(a) The term “Change in Control” shall mean, and shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the total voting power represented by the Corporation’s then
outstanding Voting Securities (as defined below), (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation and any new director whose election by
the Board of Directors or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so



--------------------------------------------------------------------------------

approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other entity other than a merger or consolidation which
would result in the Voting Securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of (in one transaction or a series of related transactions) all
or substantially all of the Corporation’s assets.

(b) The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust or other enterprise (including any employee benefit plan).

(c) References to the “Corporation” shall include, in addition to Vonage
Holdings Corp., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Vonage Holdings
Corp. (or any of its wholly owned subsidiaries) is a party which, if its
separate existence had continued, would have had the power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
the Indemnitee is or was a director, officer, employee, agent or fiduciary of
such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, the Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as the Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(d) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with actions, suits, proceedings, alternative
dispute resolution mechanisms, hearings, inquiries or investigations, including
any costs or expenses incurred defending, being a witness in or participating
in, or preparing to defend, to be a witness in or to participate in, such
actions, suits, proceedings, alternative dispute resolution mechanisms,
hearings, inquiries or investigations, including any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of actual or deemed receipt
of payments for the foregoing, but shall not include the amount of judgments,
fines or penalties against the Indemnitee or amounts paid in settlement in
connection with such matters.

(e) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee, agent or fiduciary
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, agent or fiduciary with respect to an

 

- 2 -



--------------------------------------------------------------------------------

employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner such person reasonably believed to be in the
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.

(f) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution mechanism, hearing,
inquiry, investigation or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.

(g) The term “Special Independent Counsel” shall mean a law firm, or a member of
a law firm, that is experienced in matters of corporation law and neither
currently is, nor in the past three years has been, retained to represent:
(i) the Corporation or the Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Special
Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or the Indemnitee in an action
to determine the Indemnitee’s rights under this Agreement.

(h) The term “Voting Securities” shall mean any securities of the Corporation
that vote generally in the election of directors.

3. Indemnity of Indemnitee. Subject to Sections 6, 7 and 9, the Corporation
shall indemnify the Indemnitee in connection with any Proceeding as to which the
Indemnitee is, was or is threatened to be made a party (or is a witness or
participant in or otherwise involved with) by reason of the Indemnitee’s
Corporate Status, to the fullest extent permitted by law (as such may be amended
from time to time). To the extent that a change in applicable law (whether by
statute or judicial decision) permits greater indemnification than would be
afforded currently hereunder, the Indemnitee shall enjoy the greater benefits so
afforded by such change without any further action by the Corporation. In
furtherance of the foregoing and without limiting the generality thereof:

(a) Indemnification in Third-Party Proceedings. The Corporation shall indemnify
the Indemnitee in accordance with the provisions of this Section 3(a) if the
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor or a Proceeding referred to in
Section 6 below) by reason of the Indemnitee’s Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith,
against all Expenses, liabilities, losses, judgments, fines, ERISA taxes or
penalties and amounts paid in settlement actually and reasonably incurred by or
on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was unlawful.

 

- 3 -



--------------------------------------------------------------------------------

(b) Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 3(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so provides, no indemnification shall be made
under this Section 3(b) in respect of any claim, issue or matter as to which the
Indemnitee shall have been adjudged to be liable to the Corporation, unless, and
only to the extent, that the Court of Chancery of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of such liability but in view of all the circumstances of the
case, the Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the Court of Chancery or such other court shall deem proper.

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 6), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Indemnitee, (ii) an adjudication that the Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that the Indemnitee had reasonable cause to believe his or her
conduct was unlawful, the Indemnitee shall be considered for the purposes hereof
to have been wholly successful with respect thereto.

5. Indemnification for Expenses of a Witness. To the extent that the Indemnitee
is, by reason of the Indemnitee’s Corporate Status, a witness in any Proceeding
to which the Indemnitee is not a party, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith.

6. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 10, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless (a) the initiation thereof was
approved by the Board of Directors of the Corporation or (b) the Proceeding was
commenced following a Change in Control. Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify the Indemnitee
to the extent the Indemnitee is reimbursed from the proceeds of insurance, and
in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement.

 

- 4 -



--------------------------------------------------------------------------------

7. Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Corporation is so
notified, the Corporation will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee. After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal or other
expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Section 7. The Indemnitee shall
have the right to employ his or her own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of the Indemnitee unless (i) the employment of counsel by the Indemnitee has
been authorized by the Corporation, (ii) counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and the Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the fees and expenses of counsel for the Indemnitee shall be at the
expense of the Corporation, except as otherwise expressly provided by this
Agreement. The Corporation shall not be entitled, without the consent of the
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Indemnitee shall have reasonably made
the conclusion provided for in clause (ii) above. The Corporation shall not be
required to indemnify the Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without its written consent. The
Corporation shall not settle any Proceeding in any manner that would impose any
penalty or limitation on the Indemnitee without the Indemnitee’s written
consent. Neither the Corporation nor the Indemnitee will unreasonably withhold
or delay their consent to any proposed settlement.

8. Advancement of Expenses. In the event that the Corporation does not assume
the defense pursuant to Section 7 of any Proceeding of which the Corporation
receives notice under this Agreement, any Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in defending such Proceeding shall be
paid by the Corporation in advance of the final disposition of such Proceeding;
provided, however, that the payment of such Expenses incurred by or on behalf of
the Indemnitee in advance of the final disposition of such Proceeding shall be
made only upon receipt of an undertaking by or on behalf of the Indemnitee to
repay all amounts so advanced in the event that it shall ultimately be
determined by final judicial decision from which there is no further right of
appeal that the Indemnitee is not entitled to be indemnified by the Corporation
as authorized in this Agreement. Such undertaking shall be accepted without
reference to the financial ability of the Indemnitee to make repayment. Any
advances and undertakings to repay pursuant to this Section 8 shall be unsecured
and interest-free. The parties agree that for the purposes of any advancement of
Expenses for which the Indemnitee has made written demand to the Corporation in
accordance with this Agreement, all Expenses included in such advancement that
are certified by affidavit of the Indemnitee’s counsel as being reasonable shall
be presumed conclusively to be reasonable.

 

- 5 -



--------------------------------------------------------------------------------

9. Procedures.

(a) In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses. Subject to Section 29 hereof, any such indemnification
or advancement of Expenses shall be made as soon as practicable after written
demand by the Indemnitee therefor is presented to the Corporation, and in any
event within (i) in the case of indemnification under Sections 4, 5 or 9(d) or
advancement of Expenses, 20 business days after receipt by the Corporation of
the written request of the Indemnitee, or (ii) in the case of all other
indemnification, 45 business days after receipt by the Corporation of the
written request of the Indemnitee, unless with respect to requests under this
clause (ii) the Corporation determines, by clear and convincing evidence, within
the 45 business-day period referred to above that the Indemnitee did not meet
the applicable standard of conduct. Such determination, and any determination
that advanced Expenses must be repaid to the Corporation, shall be made as
follows:

(x) if a Change in Control shall have occurred, by Special Independent Counsel
in a written opinion to the Board of Directors of the Corporation, a copy of
which shall be delivered to the Indemnitee (unless the Indemnitee shall request
that such determination be made by the Board of Directors of the Corporation, in
which case the determination shall be made in the manner provided below in
clauses (y)(1) or (y)(2)).

(y) in all other cases, in the discretion of the Board of Directors of the
Corporation, (1) by a majority vote of the directors of the Corporation
consisting of persons who are not at that time parties to the Proceeding
(“disinterested directors”), whether or not a quorum, (2) by a committee of
disinterested directors designated by a majority vote of disinterested
directors, whether or not a quorum, (3) if there are no disinterested directors,
or if the disinterested directors so direct, by independent legal counsel in a
written opinion to the Board, or (4) by the stockholders of the Corporation.

(b) In the event that a Change in Control shall have occurred and the
determination of entitlement to indemnification is to be made by Special
Independent Counsel, the Special Independent Counsel shall be selected as
provided in this Section 9(b). The Special Independent Counsel shall be selected
by the Indemnitee, unless the Indemnitee shall request that such selection be
made by the Board of Directors of the Corporation. The party making the
determination shall give written notice to the other party advising it of the
identity of the Special Independent Counsel so selected. The party receiving
such notice may, within seven days after such written notice of selection shall
have been given, deliver to the other party a written objection to such
selection. Such objection may be asserted only on the ground that the Special
Independent Counsel so selected does not meet the requirements of “Special
Independent Counsel” as defined in Section 2, and the objection shall set forth
with particularity the factual basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as

 

- 6 -



--------------------------------------------------------------------------------

Special Independent Counsel. If a written objection is made, the Special
Independent Counsel so selected may not serve as Special Independent Counsel
unless and until a court has determined that such objection is without merit.
If, within 20 business days after submission by the Indemnitee of a written
request for indemnification, no Special Independent Counsel shall have been
selected or if selected, shall have been objected to, in accordance with this
paragraph either the Corporation or the Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Corporation or the
Indemnitee to the other’s selection of Special Independent Counsel and/or for
the appointment as Special Independent Counsel of a person selected by the court
or by such other person as the court shall designate, and the person with
respect to whom an objection is favorably resolved or the person so appointed
shall act as Special Independent Counsel. The Corporation shall pay the
reasonable and necessary fees and expenses of Special Independent Counsel
incurred in connection with its acting in such capacity. The Corporation shall
pay any and all reasonable and necessary fees and expenses incident to the
procedures of this paragraph, regardless of the manner in which such Special
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding pursuant to Section 10 of this Agreement, any Special
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(c) The termination of any Proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had reasonable cause to believe that his or her conduct was unlawful.

(d) The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification), and the Corporation hereby
indemnifies the Indemnitee therefrom.

10. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the applicable periods
referred to in Section 9. Unless otherwise required by law, the burden of
proving that indemnification or advancement of Expenses is not appropriate shall
be on the Corporation. Neither the failure of the Corporation to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable

 

- 7 -



--------------------------------------------------------------------------------

standard of conduct. Indemnitee’s Expenses (including attorneys’ fees)
reasonably incurred in connection with any action instituted by the Indemnitee
to enforce or interpret its right to indemnification, in whole or in part, shall
also be indemnified by the Corporation, regardless of whether the Indemnitee is
ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by the Indemnitee as a basis for such action was
not made in good faith or was frivolous; provided, however, that until such
final judicial determination is made, the Indemnitee shall be entitled under
Section 8 to advancement of Expenses with respect to such action.

11. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, liabilities, losses, judgments, fines, ERISA taxes or penalties or
amounts paid in settlement actually and reasonably incurred by or on behalf of
the Indemnitee in connection with any Proceeding but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify the Indemnitee for
the portion of such Expenses, liabilities, losses, judgments, fines, ERISA taxes
or penalties or amounts paid in settlement to which the Indemnitee is entitled.

12. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

13. Contribution.

(a) If the indemnification provided for in this Agreement for any reason is held
by a court of competent jurisdiction to be unavailable to the Indemnitee in
respect of any Expenses, losses, claims, damages or liabilities referred to
herein, then the Corporation, in lieu of indemnifying the Indemnitee hereunder,
shall contribute to the amount paid or payable by the Indemnitee as a result of
such Expenses, losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Corporation and
the Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Corporation and the Indemnitee in connection with the action or
inaction which resulted in such Expenses, losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. In
connection with the registration of the Corporation’s securities, the relative
benefits received by the Corporation and the Indemnitee shall be deemed to be in
the same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Corporation and the Indemnitee, in each case
as set forth in the table on the cover page of the applicable prospectus, bear
to the aggregate public offering price of the securities so offered. The
relative fault of the Corporation and the Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Corporation or the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

- 8 -



--------------------------------------------------------------------------------

(b) The Corporation and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. In connection with the registration of the Corporation’s
securities, in no event shall the Indemnitee be required to contribute any
amount under this Section 13 in excess of the lesser of (i) that proportion of
the total securities sold under such registration statement which is being sold
by the Indemnitee or (ii) the proceeds received by the Indemnitee from its sale
of securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act of 1933, as amended) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

14. Notice to Insurers. If, at the time of the receipt by the Corporation of a
notice of a claim for indemnification or advancement of Expenses by the
Indemnitee, the Corporation has liability insurance in effect which may cover
such claim, the Corporation shall give prompt notice of the commencement of such
claim to the insurers in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such claim in accordance with the terms of such
polices.

15. Mutual Acknowledgment. Both the Corporation and the Indemnitee acknowledge
that in certain instances, federal law or applicable public policy may prohibit
the Corporation from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. The Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Corporation’s right under public policy to indemnify the
Indemnitee.

16. Liability Insurance. To the extent the Corporation maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
the Indemnitee shall be covered by such policies in such a manner as to provide
the Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Corporation’s directors, if the Indemnitee is a
director; or of the Corporation’s officers, if the Indemnitee is not a director
of the Corporation but is an officer.

17. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under the Certification of
Incorporation, the By-laws, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of Delaware, any other law
(common or statutory), or otherwise, both as to action in the Indemnitee’s
official capacity and as to action in another capacity while holding office for
the Corporation. Nothing contained in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or the Indemnitee in any such capacity, or arising out of the Indemnitee’s
status as such, whether or not the Indemnitee would be indemnified against such
expense, liability or loss under this Agreement; provided that the Corporation
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

- 9 -



--------------------------------------------------------------------------------

18. No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as an officer or director of the Corporation for any period
of time or at any particular rate of compensation.

19. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
liabilities, losses, judgments, fines, ERISA taxes and penalties and amounts
paid in settlement with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
and to the fullest extent permitted by applicable law.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

21. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Corporation), spouses, heirs and personal and legal
representatives. The Corporation shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Corporation, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as a director,
officer, employee, agent of fiduciary (as applicable) of the Corporation or of
any other enterprise at the Corporation’s request.

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

23. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

 

- 10 -



--------------------------------------------------------------------------------

24. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

(a) if to the Indemnitee, to:   

Barry L. Rowan

1050 91ST Avenue NE

Bellevue, Washington 98004

(b) if to the Corporation, to:   

Vonage Holdings Corp.

23 Main Street

Holmdel, New Jersey 07733

Attn: Chief Executive Officer

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

25. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to principles of conflicts of law. The Indemnitee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Corporation, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Indemnitee shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.

26. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation, and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.

27. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee’s rights under Delaware law or the Corporation’s Certificate of
Incorporation or By-laws.

28. Consent to Suit. In the case of any dispute under or in connection with this
Agreement, the Indemnitee may only bring suit against the Corporation in the
Court of Chancery of the State of Delaware in and for New Castle County. The
Indemnitee hereby consents to the

 

- 11 -



--------------------------------------------------------------------------------

exclusive jurisdiction and venue of the courts of the State of Delaware in and
for New Castle County, and the Indemnitee hereby waives any claim the Indemnitee
may have at any time as to forum non conveniens with respect to such venue. The
Corporation shall have the right to institute any legal action arising out of or
relating to this Agreement in any court of competent jurisdiction. Any judgment
entered against either of the parties in any proceeding hereunder may be entered
and enforced by any court of competent jurisdiction.

29. Section 409A. It is intended that any indemnification payment or advancement
of Expenses made hereunder shall be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder (“Section
409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10). Notwithstanding
the foregoing, if any indemnification payment or advancement of Expenses made
hereunder shall be determined to be “nonqualified deferred compensation” within
the meaning of Section 409A, then (i) the amount of the indemnification payment
or advancement of Expenses during one taxable year shall not affect the amount
of the indemnification payments or advancement of Expenses during any other
taxable year, (ii) the indemnification payments or advancement of Expenses must
be made on or before the last day of the Indemnitee’s taxable year following the
year in which the expense was incurred, and (iii) the right to indemnification
payments or advancement of Expenses hereunder is not subject to liquidation or
exchange for another benefit.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

VONAGE HOLDINGS CORP.

/s/ Marc P. Lefar

Name:   Marc P. Lefar Title:   Chief Executive Officer INDEMNITEE:

/s/ Barry L. Rowan

Barry L. Rowan

 

- 12 -